Exhibit 10.3





 

CONSULTING AGREEMENT

 

This Consulting Agreement (the "Agreement") is made as of April 16, 2015
(“Effective Date”) between Iron Grid Ltd. (the “Consultant”), and Andatee China
Marine Fuel Services Corporation, a Delaware corporation (the “Company”). The
Company and the Consultant are collectively herein referred to as the “Parties”.

 

WITNESSETH

 

WHEREAS, the Consultant is desirous of providing the Company with consulting
services on terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the Parties agree as follows:

 

1. Term. With the exception of the confidentiality terms and obligations, this
Agreement shall be effective as of the date first written above (the “Effective
Date”) and shall continue in effect for six (6) months unless it is extended by
both parties in writing or it is validly terminated by either party pursuant to
Section 9 of this Agreement(the “Term”).

 

2. Services.

 

2.1 Services. The Consultant shall assist the Company to manage web hosting
business, to identify and introduce potential acquisition targets, to advise on
potential expansion and strategic plans of the Company’s web hosting business
and such other related services as may be reasonably requested from time to time
(the “Services”). From the Effective Date, Consultant shall devote such
reasonable time as may be required on a part-time basis.

 

2.2 Standard of Care. The Consultant shall perform all Services in a timely and
professional manner in accordance with the highest industry standards. The
Consultant represents that it is authorized to enter into this Agreement and
that it is not bound by any commitments or obligations which would preclude it
from performing such Services or any of its obligations set forth herein.

 

3. Compensation.

 

3.1 Fees. In consideration for entering into this Agreement, the Company hereby
agrees to issue to Consultant an aggregate of 66,667 shares of the Company’s
common stock, par value of $0.001 (the “Shares”). The Shares shall be issued in
the name of the Consultant or such other persons as designated by the
Consultant.

 

For the purpose of this Agreement and the Shares, the Consultant represents and
warrants as follows:

 

(a)the Consultant (i) has adequate means of providing for the Consultant's
current needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, (iii) is able to bear the substantial economic
risks of an investment in the Shares for an indefinite period, (iv) at the
present time, can afford a complete loss of such investment, and (v) is an
"accredited investor" as defined in the Securities Act of 1933, as amended.

 



 

 

 

(b)the Consultant is aware that the Shares are not transferable under this
Agreement and applicable securities laws.

 

(c)the Consultant acknowledges that the Shares are not currently registered
under any registration statement with the Securities and Exchange Commission
(“SEC”).

 

(d)the Consultant has not been furnished any offering literature and has not
been otherwise solicited by the Company.

 

(e)the Company and its officers, directors and agents have answered all
inquiries that the Consultant has made of them concerning the Company or any
other matters relating to the formation, operation and proposed operation of the
Company and the offering and sale of the Shares.

 

(f)all information that the Consultant has provided to the Company concerning
the Consultant, the Consultant's financial position and the Consultant's
knowledge of financial and business matters, including all information contained
herein, is correct and complete as of the date set forth at the end hereof and
may be relied upon, and if there should be any material adverse change in such
information prior to this subscription being accepted, the Consultant will
immediately provide the Company with such information.

 

(g)in rendering the services hereunder and in connection with the Shares, the
Consultant agrees to comply with all applicable federal and state securities
laws, the rules and regulations thereunder, the rules and regulations of any
exchange or quotation service on which the Company's securities are listed.

 

3.2 Taxes. The Consultant shall be responsible for and pay all federal, state
and local taxes that arise in connection with the Services performed hereunder.

 

4. Confidential Information.

 

4.1 The term "Confidential Information" means any and all information, including
but not limited to, business and technical information, samples, formulas, data
and written and verbal descriptions relating to the Company disclosed to the
Consultant in connection with the Services rendered pursuant to this Agreement.

 

4.2 The Confidential Information is being disclosed by the Company to the
Consultant in order for Consultant to provide the Services hereunder.

 



2

 

 

4.3 The Consultant shall not use the Confidential Information for any other
purpose other than for the purpose of providing the Services pursuant to this
Agreement.

 

4.4 All Confidential Information disclosed by the Company to the Consultant
shall remain the property of the Company and shall not be disclosed by
Consultant to anyone, without prior written permission of the Company. Such
Confidential Information shall be promptly returned to the Company within thirty
(30) days after a written request by the Company, except that Consultant shall
have the right to retain one (1) copy of the Company’s Confidential Information
so that any continuing obligations to the Company may be determined.
Notwithstanding anything to the contrary herein, the Company will not provide
the Consultant or any affiliate of the Consultant with any material non-public
information without prior written notice in which the Consultant will only
accept receipt of such material non-public information after the signing of a
separate non-disclosure agreement between the Company and the Consultant.

 

4.5 Confidential Information does not include any information which: (a) at the
time of disclosure was in the public domain, (b) after disclosure becomes part
of the public domain, except through breach of this Agreement by the Consultant,
(c) the Consultant can demonstrate by its written records was in the
Consultant’s possession prior to the time of disclosure by or on behalf of the
Company hereunder, and was not acquired directly or indirectly from the Company,
(d) becomes available to the Consultant from a third party which, to the
knowledge of Consultant, is not legally prohibited from disclosing such
Confidential Information, or (e) the Consultant can demonstrate by its written
records was developed by or for the Consultant independently of the disclosure
of Confidential Information by the Company.

 

4.6 Consultant’s obligations regarding Confidential Information shall survive
termination of this Agreement and remain enforceable for a period of two (2)
years following termination of this Agreement.

 

5. Publicity. The Consultant shall not refer to the existence of this Agreement
in any press release, advertising or other public statement, written or oral,
without the prior written consent of the Company.

 

6. Indemnification.

 

6.1 By the Company. The Company shall defend, indemnify and hold the Consultant
harmless from and against any and all claims, losses, liabilities, damages,
royalties, costs and expenses (including, but not limited to, reasonable
attorneys' fees) arising out of or from the Company’s gross negligent or willful
misconduct (including any breach of its obligations hereunder) in connection
with the performance of this Agreement.

 

6.2 By Consultant. The Consultant shall defend, indemnify and hold harmless the
Company from and against any and all claims, losses, liabilities, damages,
royalties, costs and expenses (including, but not limited to, reasonable
attorneys' fees) arising out of or from the Consultant’s gross negligence or
willful misconduct (including any breach of its obligations hereunder) in
connection with the performance of this Agreement.

 



3

 

 

7. Independent Contractor. The Consultant shall perform all of Consultant’s
obligations under this Agreement as an independent contractor and not as an
agent, employee or representative of the Company. The Consultant shall not
participate in any insurance programs or benefits including, but not limited to,
workers' compensation insurance, disability insurance or any other employee
benefits available to the Company’s employees.

 

8. Assignment. The Consultant shall not assign this Agreement, nor the
performance of Consultant’s obligations hereunder, without the prior written
consent of the Company.

 

9. Termination.

 

9. 1 Either Party may terminate this Agreement at any time with or without cause
upon thirty (30) days' prior written notice to the other party.

 

9.2 Effect of Termination. Notwithstanding anything to the contrary contained
herein, the provisions of Section 1 (Term), Section 3 (Compensation), Section 4
(Confidential Information), Section 6 (Indemnification) and Section 15
(Governing Law) shall survive the termination and expiration of this Agreement.

 

10. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall for all purposes be deemed to be an original and all of
which shall constitute one and the same instrument. Facsimile signatures shall
be treated as original signatures.

 

11. Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, the
remainder of this Agreement shall continue in full force and effect.

 

12. Relationship of Parties. Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer-employee or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.

 

13. Waiver. A waiver by either party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either party.

 

14. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the specific matters contained herein. This Agreement
may be modified or amended only in writing signed by the parties.

 



4

 



 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Each of the Consultant and
the Company (a) agrees that any legal suit, action or proceeding arising out of
or relating to this Agreement shall be instituted exclusively in New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (b) waives any objection which the Company
may have now or hereafter to the venue of any such suit, action or proceeding,
and (c) irrevocably consents to the jurisdiction of the foregoing named courts
in any such suit, action or procedure. Each of the Company and the Consultant
further agrees to accept and acknowledge service of any and all process which
may be served in any suit, action or proceeding in the foregoing courts, and
agrees that service of process upon the Company or the Consultant mailed by
certified mail to the address of the recipient otherwise appearing in this
Agreement shall be deemed in every respect effective service of process upon the
Company in any such suit, action or proceeding. In the event of litigation
between the parties arising hereunder, the prevailing party shall be entitled to
costs and reasonable attorney's fees.

 

[Signature Page to Follow]

 

 

 

 

 

 

 

 

 

 

 

 

5

 

IN WITNESS WHEREOF, the Parties have caused their respective signature page to
this Agreement to be duly executed as of the date first written above.

 



  Andatee China Marine Fuel Services Corporation                      By: /s/
Wang Hao     Name: Wang Hao     Title: Chief Executive Officer                  
          Iron Grid, Ltd.                     By: /s/ Willaim King     Name:
William King     Title: President  



 

 

 

